SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) [X]Annual report pursuant to section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006. or []Transition report pursuant to section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number:0-21292 (Merchants and Manufacturers Bancorporation, Inc.) A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Merchants and Manufacturers Bancorporation 401(k) Salary Savings Plan B.Name of issuer of securities held pursuant to the plan and the address of its principal executive office: Merchants and Manufacturers Bancorporation, Inc. 5445 South Westridge Drive New Berlin, WI 53151 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits Statement of Changes in Net Assets Available for Benefits Notes to Financial Statements 3 4 5-10 Supplemental Schedules Schedule H, Line 4a - Schedule of Delinquent Participant Contributions Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 11 12 Report of Independent Registered Public Accounting Firm To the Plan Administrator Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan New Berlin, Wisconsin We have audited the accompanying statements of net assets available for benefits of Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006 in conformity with U.S. generally accepted accounting principles. As described in Note 1, the Plan adopted Financial Accounting Standards Board Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans, as of December 31, 2006. 1 Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedules of delinquent participant contributions and schedule of assets (held at end of year) are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.These supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McGladrey & Pullen, LLP Madison, Wisconsin July 13, 2007 2 Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan Statements of Net Assets Available for Benefits December31, 2006 and 2005 2006 2005 Assets Investments, at fair value Common stock $ 4,449,659 $ 5,052,614 General account 2,949,400 3,033,311 Pooled separate accounts 14,777,626 11,800,176 Participant loans 404,117 303,647 Total investments at fair value 22,580,802 20,189,748 Total assets 22,580,802 20,189,748 Liabilities - - Net assets available for benefits at fair value 22,580,802 20,189,748 Adjustment from fair value to contract value for fully benefit-responsive investment contract 152,130 173,886 Net assets available for benefits $ 22,732,932 $ 20,363,634 See Notes to Financial Statements. 3 Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan Statements of Changes in Net Assets Available for Benefits Year Ended December31, 2006 Additions Investment income (loss): Net appreciation in fair value of general account $ 95,582 Net appreciation in fair value of pooled separate accounts 1,950,648 Net depreciation in fair value of common stock (753,975 ) Interest 22,348 Total investment income 1,314,603 Contributions: Employer 894,175 Participant 1,526,407 Participant rollovers 46,177 2,466,759 Total additions 3,781,362 Deductions Benefits paid to participants 1,397,094 Administrative expenses 14,970 Total deductions 1,412,064 Net increase 2,369,298 Net assets available for benefits: Beginning of year 20,363,634 End of year $ 22,732,932 See Notes to Financial Statements. 4 Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan Notes to Financial Statements Note 1. Description of the Plan The following description of the Merchants & Manufacturers Bancorporation 401(k) Salary Savings Plan (the Plan) provides only general information.Participants should refer to the plan agreement for a more complete description of the Plan’s provisions. General:The Plan is a defined contribution plan covering all employees of Merchants &
